PER CURIAM.
Gerald Gene Hatcher appeals from the denial of his motion to define or clarify sentence. We reverse.
Hatcher alleges his plea agreement encompassed his serving the remainder of his control release sentence concurrently with his new offense. Hatcher requested the trial court to inform the Department of Corrections of its error.
The trial court denied Hatcher’s motion on the merits. However, Hatcher’s motion is an unsworn, unauthorized motion, and, therefore, the trial court should have dismissed the motion without prejudice to Hatcher filing a timely motion for postconviction relief under Florida Rule of Criminal Procedure 3.850.
Reversed and remanded.
THREADGILL, C.J., and BLUE and QUINCE, JJ., concur.